Name: Commission Regulation (EC) No 2244/2002 of 16 December 2002 amending Regulation (EC) No 1622/2000 as regards the use of tartaric acid in wine products
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  European Union law;  agricultural policy
 Date Published: nan

 Avis juridique important|32002R2244Commission Regulation (EC) No 2244/2002 of 16 December 2002 amending Regulation (EC) No 1622/2000 as regards the use of tartaric acid in wine products Official Journal L 341 , 17/12/2002 P. 0027 - 0027Commission Regulation (EC) No 2244/2002of 16 December 2002amending Regulation (EC) No 1622/2000 as regards the use of tartaric acid in wine productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Article 46 thereof,Whereas:(1) Annex IV to Regulation (EC) No 1493/1999 permits the addition of tartaric acid to the wine products concerned.(2) Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes(3), as last amended by Regulation (EC) No 2066/2001(4), lays down, in particular, restrictions and requirements pertaining to the use of certain substances authorised by Regulation (EC) No 1493/1999.(3) Tartaric acid, also called L-tartaric acid, and its salts are the only substances permitted for the purposes of acidification and deacidification of wine products as they occur naturally in grapes and wine.(4) The International Vine and Wine Office adopted, in June 2000, a resolution updating in the International Oenological Codex the monograph laying down the identifying characteristics and purity specifications of L-tartaric acid which may be used in wine-making, which defines tartaric acid as "a natural acid extracted from grapes". These purity criteria are more complete but nevertheless correspond to those laid down in Commission Directive 96/77/EC of 2 December 1996 laying down specific purity criteria on food additives other than colours and sweeteners(5), as last amended by Directive 2002/82/EC(6).(5) To ensure a high degree of quality, and in particular to preserve the authenticity and the natural character of wine in compliance with good oenological practice, the requirement that tartaric acid which may be used in wine-making must be of agricultural origin, taking account of the specifications of the International Vine and Wine Office's International Oenological Codex, should be incorporated into Regulation (EC) No 1622/2000.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The following paragraph is added to Article 8 of Regulation (EC) No 1622/2000:"Tartaric acid, the use of which is provided for in Annex IV(1)(l) and (m) and Annex IV(3)(k) and (l) to Regulation (EC) No 1493/1999, also called L-tartaric acid, must be of agricultural origin and extracted specifically from wine products. It must also comply with the purity criteria laid down in Commission Directive 96/77/EC(7)."Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 194, 31.7.2000, p. 1.(4) OJ L 278, 23.10.2001, p. 9.(5) OJ L 339, 30.12.1996, p. 1.(6) OJ L 292, 28.10.2002, p. 1.(7) OJ L 339, 30.12.1996, p. 1.